Title: From Thomas Jefferson to Chandler Price, 24 December 1808
From: Jefferson, Thomas
To: Price, Chandler


                  
                     Washington Dec. 24. 08.
                  
                  Th: Jefferson presents his compliments to mr Price & his thanks for the communications of Dec. 9 & 15 and now returns the letters he forwarded him. it was the first information he recieved that shipments in English & Spanish vessels for Baton rouge were actually preparing: but aware that it might take place, orders had been given both on the river & lake which will not only prevent their success effectually, but render their adventure sufficiently a losing one. he salutes mr Price with esteem & respect.
               